COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-15-00583-CV
Style:                             The Honorable Mark Henry, County Judge of Galveston County
                                   v. The Honorable Lonnie Cox
Date motion filed*:                August 3, 2015
Type of motion:                    Motion to Abate the Due Date for the Appellant’s Brief until the Court Rules on the
                                   Pending Motions to [1] Create Separate Docket Numbers for the Plea to Jurisdiction
                                   Appeal and the Temporary Injunction Appeal, and [2] Abate the Briefing Schedule in the
                                   Temporary Injunction Appeal,—or Alternatively, for Extension of Time to File Appellant’s
                                   Brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s Brief

Is appeal accelerated?       Yes

If motion to extend time:
         Original due date:                             August 6, 2015
         Date Requested:                                September 8, 2015

Ordered that motion is:

                   Granted in part—Motion for Extension of Time to File Appellant’s Brief
                    If document is to be filed, document due: August 26, 2015
                            The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied—Motion to Abate the Due Date for the Appellant’s Brief until the Court Rules on the Pending
                           Motions to [1] Create Separate Docket Numbers for the Plea to Jurisdiction Appeal and the
                           Temporary Injunction Appeal, and [2] Abate the Briefing Schedule in the Temporary Injunction
                           Appeal
                   Dismissed (e.g., want of jurisdiction, moot)
             Appellant’s Motion for Extension of Time to File Appellant’s Brief is granted in part. Appellant’s brief is due to
             be filed no later than August 26, 2015. See TEX. R. APP. P. 35.6(a), (d). Appellant’s Motion to Abate Brief Due
             Date until the Court Rules on the Pending Motions to [1] Create Separate Docket Numbers for the Plea to
             Jurisdiction Appeal and the Temporary Injunction Appeal, and [2] Abate the Briefing Schedule in the
             Temporary Injunction Appeal is denied.


Judge’s signature: /s/ Terry Jennings
                   

Date: August 6, 2015